Citation Nr: 0900373	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The January 2006 rating decision also denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus (Type II).  The veteran initiated an appeal on that 
claim, but further adjudication was stayed pending the 
outcome of Haas v. Nicholson, 20 Vet. App. 257 (2006).  The 
matter is referred to the originating agency for appropriate 
action.

The Board received additional medical evidence in September 
2008, after the certification of this appeal.  The veteran 
has not waived his right to have the originating agency 
initially consider this evidence.  However, the Board finds 
that the evidence received is cumulative of evidence 
previously considered.  Therefore, the Board may proceed with 
the appeal.


FINDINGS OF FACT

1.  Gout was not present within one year after the veteran's 
discharge from service, and the veteran's current gout is not 
etiologically related to service.

2.  Hypertension was not present within one year after the 
veteran's discharge from service, and the veteran's current 
hypertension is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active service, 
and the incurrence or aggravation of gout during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, and the incurrence or aggravation of hypertension 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA by letter mailed in September 
2005, prior to the initial adjudication of the claims.  
Although the veteran has not been provided notice with 
respect to the disability-rating or effective-date element of 
his claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for gout or hypertension.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims.  In general, an 
examination or opinion is necessary if the record contains: 
(1) competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an injury or 
disease occurred in service; (3) an indication that the 
claimed disability or symptoms may be associated with the 
established in-service injury or disease or with another 
service-connected disability; and (4) insufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also, McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Here, the medical evidence of record establishes that the 
veteran currently has gout and hypertension.  However, the 
veteran has not alleged, and service treatment records do not 
show, that either condition existed or was treated during 
service or within the applicable presumptive period.  
Similarly, the veteran has not alleged, and the evidence does 
not suggest, that either condition may be associated with in-
service disease or injury.  Accordingly, the Board does not 
find that a VA examination or opinion is necessary in order 
to decide the claims.

The record reflects that service treatment records and 
pertinent private medical records have been obtained.  The 
originating agency twice attempted to obtain additional 
private medical records, but it received no response to its 
requests and notified the veteran of that fact.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection can 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted 
without medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.   See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a chronic 
disease, such as gout (arthritis) or hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence of record confirms the veteran's 
allegation that he currently has gout and hypertension.  
However, there is no medical evidence that either condition 
existed in service.  Service treatment records reflect no 
complaint or treatment related to gout or hypertension, and 
no reference to either condition is noted on the report of 
medical examination prepared at the time of the veteran's 
release from active duty in January 1970.  

The earliest post-service medical evidence of gout is a 
January 1993 private treatment record, which generally notes 
the veteran's history of the disease.  The post-service 
medical evidence also includes a May 1994 private treatment 
record, which reflects that the veteran reported having 
hypertension for at least 10 or 15 years, and a December 2001 
record, which reflects that he reported having the condition 
for more than 20 years.  There is no evidence, however, that 
either gout or hypertension became manifest to a degree of 10 
percent or more within one year of the termination of the 
veteran's active service in January 1970.

Finally, there is no medical evidence establishing that the 
veteran's gout and hypertension are related to service.  None 
of the veteran's private care providers has expressed an 
opinion relating either condition to his active service.

In sum, there is no evidence of in-service incurrence or 
aggravation of gout or hypertension, and there is no medical 
evidence of a nexus between either condition and service.  
There also is no evidence that gout or hypertension became 
manifest to a degree of 10 percent within one year from the 
date of termination of the veteran's active service.  
Accordingly, since the preponderance of the evidence of 
record is against the claims, service connection is not 
warranted for gout or hypertension.


ORDER

Service connection for gout is denied.

Service connection for hypertension is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


